Case: 21-60225     Document: 00516083346          Page: 1    Date Filed: 11/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 5, 2021
                                   No. 21-60225
                                                                     Lyle W. Cayce
                                                                          Clerk
   Kathryn Goodwin,

                                                            Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                             USDC No. 1:20-cv-38


   Before Higginbotham, Smith, and Ho, Circuit Judges.
   Per Curiam:*
          Kathryn Goodwin appeals the final administrative denial of her
   application for disability insurance benefits under Title II of the Social
   Security Act, 42 U.S.C. § 423(d). In her application, Goodwin alleged
   disability beginning January 15, 2017, as a result of the following physical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60225      Document: 00516083346          Page: 2    Date Filed: 11/05/2021




                                    No. 21-60225


   conditions: back surgery, knee replacement surgery, high blood pressure,
   pain, depression, and acid reflux. After Goodwin’s application was denied,
   an administrative hearing was held at her request on January 30, 2019. At
   that hearing, Goodwin was represented by counsel and provided testimony,
   along with her husband and an impartial vocational expert, regarding the
   nature of Goodwin’s physical limitations, her past relevant work, and the
   feasibility of her working in the future. The administrative law judge
   subsequently issued another denial of Goodwin’s application, finding that
   she is not disabled as defined by sections 216(i) and 223(d) of the Social
   Security Act. The Appeals Council of the Social Security Administration
   declined to review the ALJ’s denial, making it the Commissioner’s final
   administrative decision. Goodwin then requested judicial review. The
   district court affirmed, and Goodwin timely appealed under 28 U.S.C. §
   1291.
           The Commissioner’s final administrative decision to deny disability
   benefits under 42 U.S.C. § 405(g) is granted great deference and will only be
   reversed if the decision is not supported by substantial evidence in the record
   or is based on an error of law. See, e.g., Randall v. Astrue, 570 F.3d 651, 655
   (5th Cir. 2009); Estate of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000);
   Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Martinez v. Chater, 64 F.3d
   172, 173 (5th Cir. 1995). Under this standard, “[t]he agency’s findings of fact
   are conclusive unless any reasonable adjudicator would be compelled to
   conclude to the contrary.” Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020)
   (citations and quotations omitted). “Substantial evidence” requires “more
   than a scintilla [of evidence], but it need not be a preponderance.” Leggett,
   67 F.3d at 564 (quoting Anthony v. Sullivan, 954 F.2d 289, 295 (5th Cir.
   1992)).
           The doctrine of harmless error applies to administrative rulings. See
   Shinseki v. Sanders, 556 U.S. 396, 407–08 (2009). We will not reverse an



                                          2
Case: 21-60225      Document: 00516083346            Page: 3   Date Filed: 11/05/2021




                                      No. 21-60225


   administrative judgment unless the substantive rights of a party have been
   affected. See, e.g., Jones v. Astrue, 691 F.3d 730, 734 (5th Cir. 2012); Audler
   v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007); Castillo v. Barnhart, 325 F.3d
   550, 552 (5th Cir. 2003).
          The primary question we must address here is whether the ALJ’s
   misunderstanding of a portion of the medical findings by the state agency
   medical consultant constitutes reversible error. For the reasons discussed
   below, we find that it does not.
          In response to Goodwin’s application, the state agency medical
   consultant, Dr. William Hand, reviewed the medical evidence of record to
   determine Goodwin’s residual functional capacity. Based on his review, Dr.
   Hand determined that although Goodwin suffers from various physical
   limitations, she is not disabled as defined by the Social Security Act. For
   instance, among other things, Dr. Hand specifically found that Goodwin is
   capable of occasionally lifting and carrying up to twenty pounds, frequently
   lifting and carrying up to ten pounds, standing and walking for up to two
   hours in an eight-hour workday, sitting for a total of approximately six hours
   in an eight-hour workday, and occasionally climbing stairs, stooping,
   kneeling, and crouching.
          During Goodwin’s administrative hearing on January 30, 2019,
   vocational expert Brenda White was called to testify regarding the nature of
   Goodwin’s past relevant work and whether an individual with Goodwin’s
   physical limitations could continue to perform in that capacity. White based
   her testimony on a review of the record and her professional expertise.
   Goodwin did not object to White’s testimony nor to her classification of
   Goodwin’s past relevant work as a background investigator, as described in
   the Dictionary of Occupational Titles (DOT) code 241.267-030, and real estate
   agent, as described in DOT code 250.257-018.            White opined that an




                                           3
Case: 21-60225     Document: 00516083346           Page: 4   Date Filed: 11/05/2021




                                    No. 21-60225


   individual matching the characterization in Dr. Hand’s assessment is able to
   work as a background investigator.
          The Social Security Administration has established a five-step
   sequential evaluation process to determine whether a claimant is qualified to
   receive Social Security disability benefits. 20 C.F.R. § 404.1520(a). If it is
   determined that a claimant is or is not disabled at any step in the evaluation
   process, the evaluation is over and does not proceed to the next step. The
   five steps require analysis of the following: (1) whether the claimant is
   engaged in substantial gainful activity; (2) whether the claimant suffers from
   a “severe” medically determinable impairment or combination of
   impairments; (3) whether that severity rises to a level that medically equals
   the criteria of an impairment listed within Appendix 1 of the regulation; (4)
   whether the claimant has the residual functional capacity to perform her past
   relevant work from within the last 15 years; and (5) whether the claimant is
   capable of performing any other work, considering her residual functional
   capacity, age, education, and work experience. Id.
          Based on the assessment by Dr. Hand and testimony of the vocational
   expert, the ALJ found that Goodwin is capable of performing the full range
   of “light work” as defined by the Social Security Administration. See Social
   Security Ruling (SSR) 83-10, 1983 WL 31251. This would include her past
   work as either a real estate agent or background investigator. Accordingly,
   the ALJ concluded that Goodwin fails to satisfy the disability requirements
   at step 4.
          In reaching this conclusion, the ALJ misunderstood one of Dr. Hand’s
   findings. While Dr. Hand determined that Goodwin was capable of standing
   or walking for up to two hours per workday, as consistent with sedentary
   exertion, the ALJ mistakenly read his assessment to have found that Goodwin




                                         4
Case: 21-60225      Document: 00516083346           Page: 5   Date Filed: 11/05/2021




                                     No. 21-60225


   is capable of standing or walking for up to six hours per workday, as consistent
   with light exertion.
          But this error is not reversible. Had the ALJ correctly applied Dr.
   Hand’s assessment to find that Goodwin is capable of standing or walking for
   up to only two hours per workday, this would still qualify her to perform
   “sedentary work.” See SSR 83-10, 1983 WL 31251. As White testified during
   the administrative hearing, Goodwin’s past work as background investigator
   is defined as sedentary work under DOT code 241.267-030. This description
   matches the one provided by Goodwin in her application to the Social
   Security Administration, and she did not object to White’s characterization
   of it as such during her administrative hearing. Consequently, even in the
   absence of the ALJ’s error, Goodwin’s application still would have failed to
   satisfy the disability requirements at step 4 of the evaluation process on the
   basis of Dr. Hand’s findings and White’s testimony.
          Goodwin argues that the ALJ also erred in relying on Dr. Hand’s
   assessment rather than that of her own physician, Dr. Edwards. But Dr.
   Edwards’s assessments also support a finding that she is capable of sedentary
   work. On June 12, 2017, roughly five months after the alleged onset of
   Goodwin’s disability, Dr. Edwards evaluated her and concluded that:
          She can do sedentary work with some limitations on that. . . .
          Once again, she is disabled, but not completely disabled. She
          has severe limitations and restrictions on what she can do. I am
          not convinced that she will be able to pursue employment [at]
          an office type setting; however, if she had the opportunity to
          pursue gainful employment [at] her home environment where
          she can have her restrictions in combinations better managed.
          She will likely do really, really well with that.




                                           5
Case: 21-60225     Document: 00516083346          Page: 6   Date Filed: 11/05/2021




                                   No. 21-60225


         This is the only medical assessment from Dr. Edwards after the
   alleged onset of Goodwin’s disability and before the Commissioner’s denial
   of her application. While Dr. Edwards did not make any new clinical findings
   at that appointment, his evaluation similarly supports a finding that Goodwin
   can perform sedentary work with certain limitations. This interpretation of
   Dr. Edwards’s valuation is corroborated by White’s testimony at the
   administrative hearing on January 30, 2019. At that hearing, White was asked
   a series of hypotheticals based on the distinct assessments by Dr. Hand and
   Dr. Edwards. White concluded that Goodwin’s past work as a background
   investigator would remain available to an individual who met the physical
   limitations and general characterization provided by either Dr. Hand or Dr.
   Edwards.
         For these reasons, we affirm.




                                         6